Name: 2006/169/EC: Commission Decision of 21 February 2006 amending Decision 93/52/EEC as regards the declaration that Poland and certain provinces or regions of Italy are free of brucellosis ( B. melitensis ) and Decision 2003/467/EC as regards the declaration that certain provinces or regions of Italy are free of bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis (notified under document number C(2006) 490) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  agricultural policy;  economic geography
 Date Published: 2007-05-08; 2006-02-28

 28.2.2006 EN Official Journal of the European Union L 57/35 COMMISSION DECISION of 21 February 2006 amending Decision 93/52/EEC as regards the declaration that Poland and certain provinces or regions of Italy are free of brucellosis (B. melitensis) and Decision 2003/467/EC as regards the declaration that certain provinces or regions of Italy are free of bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis (notified under document number C(2006) 490) (Text with EEA relevance) (2006/169/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Annex A, Chapter 1, point II thereto, Whereas: (1) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (3) lists the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (2) Poland, as regards the whole territory, submitted to the Commission documentation demonstrating compliance with the conditions provided for in Annex A, Chapter 1, paragraph II(1)(b) to Directive 91/68/EEC. In addition, Poland has undertaken to comply with certain other conditions laid down in Directive 91/68/EEC concerning random checks to be carried out following recognition of Poland as brucellosis-free. (3) Poland should therefore be recognised as officially free of brucellosis (B. melitensis) as regards ovine or caprine holdings. (4) In the Region of Friuli Venezia Giulia, in the province of Savona in the Region of Liguria, in the province of Isernia in the Region of Molise and in the province of Pescara in the Region of Abruzzo, at least 99,8 % of the ovine or caprine holdings are officially brucellosis-free holdings. In addition, those provinces and region have undertaken to comply with certain other conditions laid down in Directive 91/68/EEC concerning random checks to be carried out following recognition of the concerned provinces as brucellosis-free. (5) The Region of Friuli Venezia Giulia, the province of Savona in the Region of Liguria, the province of Isernia in the Region of Molise and the province of Pescara in the Region of Abruzzo should therefore be recognised as officially free of brucellosis (B. melitensis) as regards ovine or caprine holdings. (6) Directive 64/432/EEC provides that Member States or parts or regions thereof may be declared officially free of tuberculosis, brucellosis and enzootic bovine leucosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (7) The lists of regions of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosisfree status of certain Member States and regions of Member States as regards bovine herds (4). (8) Italy submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Pescara in the Region of Abruzzo in order that that province may be declared officially free of tuberculosis as regards bovine herds. (9) Italy submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the provinces of Pistoia and Siena in the Region of Toscana, the province of Rieti in the Region of Lazio, the province of Milano in the Region of Lombardia, the provinces of Imperia and Savona in the Region of Liguria, the province of Pescara in the Region of Abruzzo and the Region of Friuli Venezia Giulia in order that those provinces and region may be declared officially free of brucellosis as regards bovine herds. (10) Italy also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the provinces of Pesaro, Ancona and Macerata in the Region of Marche, the provinces of Rieti and Frosinone in the Region of Lazio, the province of Imperia in the Region of Liguria, the province of Pescara in the Region of Abruzzo and the Region of Friuli Venezia Giulia in order that those provinces and region may be declared officially free of enzootic bovine leukosis as regards bovine herds. (11) Following evaluation of the documentation submitted by Italy, the provinces and the region concerned should be declared officially free of bovine tuberculosis, bovine brucellosis, and of enzootic bovine leukosis respectively. (12) Decisions 93/52/EEC and 2003/467/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 93/52/EEC are amended in accordance with Annex I to this Decision. Article 2 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (2) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Commission Decision 2005/932/EC (OJ L 340, 23.12.2005, p. 68). (3) OJ L 13, 21.1.1993, p. 14. Decision as last amended by Decision 2005/764/EC (OJ L 288, 29.10.2005, p. 56). (4) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2005/764/EC. ANNEX I Annexes I and II to Decision 93/52/EEC are amended as follows: 1. Annex I is replaced by the following: ANNEX I MEMBER STATES ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany IE Ireland LU Luxembourg HU Hungary NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom 2. Annex II is replaced by the following: ANNEX II In France: DÃ ©partements: Ain, Aisne, Allier, ArdÃ ¨che, Ardennes, Aube, Aveyron, Cantal, Charente, Charente Maritime, Cher, CorrÃ ¨ze, CÃ ´te-dOr, CÃ ´tes-dArmor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, Essonne, Eure, Eure-et-Loire, FinistÃ ¨re, Gers, Gironde, Haute-Loire, Haute-SaÃ ´ne, Haute-Vienne, Hauts-de-Seine, Ille-et-Vilaine, Indre, Indre-et-Loire, Jura, Loir-et-Cher, Loire, Loire-Atlantique, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Morbihan, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, Puy-de-DÃ ´me, RhÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Seine-Saint-Denis, Territoire de Belfort, Val-de-Marne, Val-dOise, VendÃ ©e, Vienne, Ville de Paris, Vosges, Yonne, Yvelines. In Italy:  Region Abruzzo: Province of Pescara.  Region Friuli Venezia Giulia.  Region Lazio: Provinces of Rieti, Viterbo.  Region Liguria: Province of Savona.  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese.  Region Marche: Provinces of Ancona, Ascoli Piceno, Macerata, Pesaro, Urbino.  Region Molise: Province of Isernia.  Region Piemonte: Provinces of Alessandria, Asti, Biella, Cuneo, Novara, Torino, Verbania, Vercelli.  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano, Sassari.  Region Trentino-Alto Adige: Provinces of Bolzano, Trento.  Region Toscana: Provinces of Arezzo, Firenze, Grosseto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena.  Region Umbria: Provinces of Perugia, Terni. In Portugal: Autonomous Region of the Azores. In Spain: Autonomous Region of Canary Islands: Provinces of Santa Cruz de Tenerife, Las Palmas. ANNEX II Annexes I, II and III to Decision 2003/467/EC are amended as follows: 1. In Annex I, Chapter 2 is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara.  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio.  Region Marche: Province of Ascoli Piceno.  Region Toscana: Provinces of Grossetto, Prato.  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento. 2. In Annex II, Chapter 2 is replaced by the following: CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara.  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini.  Region Friuli Venezia Giulia.  Region Lazio: Province of Rieti.  Region Liguria: Provinces of Imperia, Savona.  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese.  Region Marche: Province of Ascoli Piceno.  Region Piemonte: Provinces of Alessandria, Asti, Biella, Novara, Verbania, Vercelli.  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano, Sassari.  Region Toscana: Provinces of Arezzo, Grossetto, Livorno, Lucca, Pisa, Pistoia, Prato, Siena.  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento.  Region Umbria: Provinces of Perugia, Terni. In Portugal:  Autonomous Region of Azores: Islands of Pico, Graciosa, Flores, Corvo. In the United Kingdom:  Great Britain: England, Scotland, Wales. 3. In Annex III, Chapter 2 is replaced by the following: CHAPTER 2 Officially enzootic bovine leukosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara.  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini.  Region Friuli Venezia Giulia.  Region Lazio: Provinces of Frosinone, Rieti.  Region Liguria: Province of Imperia.  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese.  Region Marche: Provinces of Ancona, Ascoli Piceno, Macerata, Pesaro.  Region Piemonte: Provinces of Alessandria, Asti, Biella, Cuneo, Novara, Torino, Verbania, Vercelli.  Region Toscana: Provinces of Arezzo, Firenze, Grossetto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena.  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento.  Region Umbria: Provinces of Perugia, Terni.  Region Val d'Aosta: Province of Aosta.